Citation Nr: 1710450	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  11-30 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a disability of the lumbar spine.  

3.  Entitlement to service connection for a left hip disability, to include as secondary to a disability of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1974 to February 1979 and from December 1979 to February 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington, which, in pertinent part, denied service connection for erectile dysfunction, degenerative disc disease of the thoracolumbar spine (claimed as degenerative disc disease from cervical to sacral spine), and arthritis of the left hip.    

The Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing in March 2013.  A transcript of the hearing has been reviewed and associated with the claims file.  

This matter was before the Board in November 2014, at which time the Board, in pertinent part, remanded the matters in order to obtain VA examinations to assess the etiology of the Veteran's lumbar spine disability, left hip disability, and erectile dysfunction.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Lumbar Spine Disability

The Veteran filed a claim for degenerative disc disease of the thoracolumbar spine.  See 09/16/2009, VBMS, Third Party Correspondence.  The record reflects that the Veteran has been assessed with lumbar degenerative disc disease, degenerative scoliosis, stenosis, and lateral herniation of the L5-S1 disc.  See 05/19/1998, VBMS, Medical Treatment Record- Non-Government Facility, p. 67; 12/28/2016, VBMS, Medical Treatment Records- Furnished by SSA, pp. 32-33, 39, 52. 

The record also reflects that the Veteran lifted heavy objects, including metals, in the military and complained of back pain while in service.  See 05/18/1995, VBMS, Medical Treatment Record- Government Facility, p. 5; 03/02/2016, VBMS, STR-Medical, p. 35; 03/30/2013, Virtual VA Documents, Hearing Testimony, p. 18.  Furthermore, after the Veteran left the military, he sustained an injury to his lower back while lifting a TV antenna tower in November 1997.  A subsequent CT scan of his lumbar spine suggested that he had a ruptured disc at L5-S1.  See 05/19/1998, VBMS, Medical Treatment Record- Non-Government Facility, p. 70.  

The Veteran submitted private physician statements by Dr. M.M. dated in March 2013 and July 2015.  The Veteran commenced treatment with Dr. M.M. prior to 1998.  At that time, Dr. M.M. assessed the Veteran with severe chronic spondylosis and opined that it was the result of years of heavy, laborious activity in the military.  Dr. M.M. failed to discuss the intervening injury in November 1997 or the subsequent disc herniation revealed at L5-S1 and its relationship to the Veteran's current lumbar spine disability.  Accordingly, the Board finds these opinions inadequate.  

The Veteran submitted a private physician statement by Dr. V.P. dated in May 2015.  Dr. V.P. opined that the Veteran's spine is deteriorated and related to his years in service performing strenuous manual labor.  Dr. V.P. further acknowledged the incident in 1997 and indicated the Veteran strained his back while moving an antenna, which added to, or aggravated a pre-existing condition.  The Board finds this opinion is inadequate.  Dr. V.P. did not provide a diagnosis of any lumbar spine disability and did not support this opinion with a sufficient rationale.  The U.S. Court of Appeals for Veterans Claims has stated that a mere conclusion, without a supporting rationale, is insufficient evidence to grant service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran was afforded a VA examination by a Nurse Practitioner (NP) in November 2015.  The NP confirmed arthritis was documented in imaging studies of the thoracolumbar spine.  The NP opined that the Veteran's current lumbar spine disability was not associated with any trauma or incidents sustained in service.  She reasoned that the Veteran's service treatment records were negative for a lumbar condition or treatment, referenced an enlistment exam stating the Veteran's usual occupation was a laid off construction worker in 1979, and indicated the Veteran's separation exam was negative for back concerns.  The Board finds this opinion is inadequate.  It is unclear if the NP reviewed the entire claims file, including the Veteran's service treatment records.  The NP failed to take into account the Veteran's occupation during service and his complaints of back pain following lifting heavy objects while he was in service.  See 05/18/1995, VBMS, Medical Treatment Record- Government Facility, p. 5; 03/02/2016, VBMS, STR-Medical, 
p. 35; 03/30/2013, Virtual VA Documents, Hearing Testimony, pp. 3-4, 9-10.

Accordingly, the Board finds that an additional VA examination and etiological opinion must be obtained.  

Left Hip Disability 

The Veteran filed a claim for left hip arthritis.  See 08/28/2008, VBMS, VA 21-526 Veterans Application for Compensation or Pension.  The Veteran asserts that his left hip disability is secondary to his lumbar spine disability.  See 03/30/2013, Virtual VA Documents, Hearing Testimony, p. 11. 

The Veteran was afforded a VA examination by a NP in November 2015.  X-rays of the left hip showed no degenerative changes.  However, physical examination of the left hip revealed the range of motion as abnormal.  The Veteran reported that his hip pain contributes to his inability to walk far or lift objects greater than 5 pounds.  The NP indicated that the Veteran's service treatment records were silent for left hip symptoms or treatment.  Given the left hip condition has no diagnosis and post treatment records remain silent for left hip symptoms or treatment, the NP opined that the Veteran's hip disability was not related to his service.  

The Board finds this opinion is inadequate to assess the Veteran's left hip disability, if any.  The Board notes that Dr. L.H. reported in March 2010 that the Veteran had a long history of back pain with bilateral hip pain.  See 12/28/2016, VBMS, Medical Treatment Records- Furnished by SSA #1, p. 28.  The long history of bilateral hip pain noted by Dr. L.H. contradicts the reasoning/medical history provided by the November 2015 NP.  The NP failed to take into account the Veteran's history of left hip pain and abnormal physical examination to assess the Veteran with any additional left hip disabilities other than arthritis.  In this regard, the Board notes that the records from SSA were added to the claims file after the NP's examination and opinions in November 2015.  In light of this, the Board finds an addendum opinion is necessary.  

Erectile Dysfunction 

The Veteran filed a claim for erectile dysfunction and states that it is secondary to his lumbar spine disability.  

The Veteran was afforded a VA examination by a NP in November 2015.  The NP assessed the Veteran with erectile dysfunction and concluded the etiology was unknown.  The NP opined that it was less likely as not that the Veteran's erectile dysfunction began during service or is otherwise related to service given that his symptoms began several years post service.  The Board finds this opinion is inadequate to assess the Veteran's claim of service connection for erectile dysfunction, including as secondary to the Veteran's lumbar spine disability.  In this regard, the NP failed to provide an adequate rationale, it is unclear if she reviewed the claims file in its entirety, and the issue is inextricably intertwined with the Veteran's claim for service connection for a lumbar spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990).  Accordingly, the Board finds that an additional VA examination and etiological opinion must be obtained.  

The Board also notes that the Veteran submitted records from his claim before the Social Security Administration (SSA), which included records relating to his treatment for his back and hip disability.  It is unclear if the Veteran submitted all records from SSA.  Accordingly, the Board finds a direct request should be made to SSA to obtain any outstanding records from that agency.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a complete copy of all documents, decisions, and/or evidentiary material pertaining to the Veteran's SSA disability benefits.  Any negative response(s) should be documented and associated with the Veteran's claims file.  

2.  After completing #1, send the claims file to be reviewed by an orthopedist or neurosurgeon to determine the etiology of the Veteran's lumbar spine disability, left hip disability, and erectile dysfunction.  In light of the medical history and numerous opinions for and against a link to service in this case, the Board finds that the expertise of specialist is warranted.  The Board notes that an examination is not necessary, unless so determined by the specialist.

The specialist is to identify all lumbar spine disabilities during the pendency of the claim that was filed in September 2008.  For each diagnosed lumbar spine disability, the specialist should provide an opinion to the following:
	
	a.  Is it at least as likely as not (50 percent probability 	or more) that the lumbar spine disability had its onset 	during the Veteran's period of active service or is 	otherwise etiologically related to the Veteran's period 	of active service?

	b.  If arthritis is diagnosed, did the arthritis develop in 	the first post-service year (through February 1996) 	and, if so, to what degree?

	c.  Please discuss the Veteran's lumbar spine injury post-service in November 1997 and whether or not any injuries sustained to the Veteran's lumbar spine in November 1997 resolved or if the Veteran's lumbar spine returned to the pre-injury baseline following the November 1997 incident.   See 05/19/1998, VBMS, Medical Treatment Record- Non-Government Facility, p. 70.

The specialist is to identify all left hip disabilities found during the pendency of the claim that was filed in September 2008.  For each diagnosed left hip disability, the specialist should provide an opinion to the following:

	a.  Is it at least as likely as not (50 percent probability 
	or more) that the left hip disability had its onset during 	the Veteran's period of active service or is otherwise 	etiologically related to the Veteran's period of active 	service?  

	b.  If arthritis is diagnosed, did the arthritis develop in 	the first post-service year (through February 1996) 	and, if so, to what degree?

Regarding the issue of the Veteran's erectile dysfunction, the specialist should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the erectile dysfunction had its onset during the Veteran's period of active service or is otherwise etiologically related to the Veteran's period of active service.  

If the specialist determines that the lumbar spine disability is related or due to the Veteran's service, then the examiner should also opine whether:

	a.  It is at least as likely as not (50 percent probability 	or more) that the Veteran's left hip disability and/or 	erectile dysfunction is caused by his lumbar spine 	disability?

	b.  Is it at least as likely as not (50 percent probability 	or more) that the Veteran's left hip disability and/or 	erectile dysfunction has been aggravated (chronically 	worsened) by his lumbar spine disability?

	If aggravation is found for the left hip disability and/or 	erectile dysfunction, is there medical evidence created 	prior to the aggravation or between the aggravation 	and current level of disability that shows a baseline of 	degenerative joint disease of the left hip disability 	and/or erectile dysfunction prior to aggravation?

The specialist must provide a comprehensive rationale for each opinion provided.  If the specialist is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The specialist is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.  

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).


